Citation Nr: 0631299	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-35 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION


The veteran's active military service extended from January 
1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

A motion to advance this case on the Board's docket, which 
was received by the Board in August 2006, was granted by the 
Board in September 2006, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service medical records are reported to 
have been destroyed by fire and are unavailable.  

2.  The earliest medical evidence of any complaints of joint 
pain is dated in October 1984, which is almost 4 decades 
after the veteran separated from active service.  

3.  There is no competent medical evidence showing a 
diagnosis of arthritis within a year after the veteran 
separated from military service.  

4.  There is no competent medical evidence which in any way 
links the veteran's current complaints of joint pain and 
arthritis to his military service over half a century ago.  




CONCLUSION OF LAW

Arthritis was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
December 2004 satisfied the duty to notify provisions.  The 
veteran's service medical records are unavailable, having 
been reported as destroyed by fire.  However, private medical 
records have been obtained and the veteran has been accorded 
a VA Compensation and Pension examination.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  Consequently, the Board finds that VA did not have a 
duty to assist that was unmet.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; private medical records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the veteran's claim for service connection 
for arthritis.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran served in the Pacific Theater during World War 
II.  He specifically indicates that he served in the Bismark 
Islands, New Guinea, and the Philippines.   He states that 
the daily temperature was above 90 degrees during the day, 
being described as tropically hot, humid, and wet.  He 
further states that at night the temperature decreased to 
approximately 60 degrees, being generally described as being 
cool and windy.  He claims that these temperature variations 
along with the wet and humid conditions during service caused 
him to develop arthritis of multiple joints.  

The RO requested the veteran's service medical records from 
the National Personnel Records Center.  In January 2005 VA 
was informed that the veteran's service medical records had 
been destroyed by fire and were unavailable.  No other 
service medical records are available.  VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

A private medical record dated October 1984 reveals that the 
veteran injured his spine in a fall injury in 1975.  This 
record also indicated that the veteran had complaints of 
"arthritic like pains" in both hands and his left knee and 
that these pains increased in severity with cold weather.  VA 
medical records dated in March and May 2003 reveal a 
diagnosis of arthritis of the right shoulder.

In July 2005, a VA examination of the veteran was conducted.  
The veteran reported symptoms of pain and cramping in his 
feet and hands along with the history of exposure to wet 
conditions and temperature extremes during service over 60 
years earlier.  The examining physician noted that the 
veteran was not exposed to freezing conditions during 
service.  However, a post-service history of peripheral 
vascular disease was noted.  The examining physician's 
opinion was that the veteran's foot symptoms were related to 
peripheral vascular disease.  There was no evidence of cold 
injury and the physician did not link any current symptoms of  
hand and foot pain to the veteran's period of active miliary 
service or the environmental factors experienced during 
service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for multiple joint arthritis.  
The veteran's service medical records have been destroyed.  
However, the veteran has not indicated that the missing 
service medical records would have reflected treatment for 
any pertinent symptoms and there is no medical evidence 
showing any treatment for the claimed disabilities until 
decades after service.  Moreover, a current VA Compensation 
and Pension examination has been conducted, and the examining 
physician's opinion was that the veteran's current complaints 
of hand and foot pain were not related to service.  
Accordingly, service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for multiple joint arthritis is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


